Case: 19-60362     Document: 00515651000          Page: 1    Date Filed: 11/24/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 November 24, 2020
                                   No. 19-60362                     Lyle W. Cayce
                                                                         Clerk

   David Edward Payne,

                                                            Plaintiff—Appellant,

                                       versus

   Supreme Court of Mississippi,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:18-CV-570


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          David Edward Payne, Mississippi prisoner # 08755, moves this court
   for leave to proceed in forma pauperis (IFP) to appeal the district court’s
   denial of his motion to alter or amend the judgment pursuant to Federal Rule
   of Civil Procedure 60(b) following the denial of his petition for a writ of
   mandamus.     Payne’s IFP motion is a challenge to the district court’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60362       Document: 00515651000           Page: 2    Date Filed: 11/24/2020




                                      No. 19-60362


   determination that his appeal is not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997).
            Before this court, Payne asserts that the district court erred in denying
   his petition for a writ of mandamus. Because Payne did not file a notice of
   appeal following the denial of his petition, this court lacks jurisdiction to
   consider it. See Bowles v. Russell, 551 U.S. 205, 214 (2007); 28 U.S.C.
   § 2107(a).     In addition, Payne has abandoned, by failing to brief, any
   argument addressing the district court’s denial of his motion to alter or
   amend the judgment. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993);
   Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987).
            Accordingly, Payne’s motion for leave to proceed IFP is DENIED,
   and his appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24;
   5TH CIR. R. 42.2. His motion for certification of law to the United States
   Supreme Court is DENIED. However, the dismissal does not count as a
   strike under 28 U.S.C. § 1915(g) due to the underlying nature of the action.
   See Carson v. Johnson, 112 F.3d 818, 820 (5th Cir. 1997).




                                            2